                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
        v.                                           )     Case No. 15-cr-04067-06-SRB
                                                     )
MORGAN DION CALHOUN,                                 )
                                                     )
               Defendant.                            )

                                             ORDER

        Before the Court is Defendant Morgan Dion Calhoun’s (“Defendant”) Motion for

Compassionate Release. (Doc. #599.) Upon review of the record, Defendant’s motion is

DENIED.

        On October 26, 2017, Defendant pled guilty to Count 1 of a Second Superseding

Indictment, which charged him with conspiracy to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846. On February 22, 2018, the Court sentenced Defendant to 132

months of imprisonment, to be followed by five years of supervised release. Defendant is

currently housed at the federal correctional institution located in Terre Haute, Indiana (“FCI

Terre Haute”). According to the Government, Defendant’s current release date is October 1,

2025.

        On February 18, 2021, Defendant, through counsel, filed the pending motion for

compassionate release. Defendant states he is a “44-year-old African American man with

diabetes, high blood pressure, and hyperlipidemia (high cholesterol),” and that many individuals

at FCI Terre Haute have been diagnosed with COVID-19. (Doc. #599, pp. 1, 14–15.) Defendant




         Case 2:15-cr-04067-SRB Document 615 Filed 05/10/21 Page 1 of 3
also states he previously contracted COVID-19, but has since recovered. However, Defendant

argues he remains at risk of serious illness or death if he is reinfected, and that FCI Terra Haute

is unable to protect him from reinfection. Finally, Defendant argues that compassionate release

is warranted under the 18 U.S.C. § 3553 factors and states he has a viable home release plan. In

response, the Government argues that the record does not support a compassionate release.

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, a defendant with extraordinary and compelling reasons may be

entitled to a compassionate release under 18 U.S.C. § 3582(c). The First Step Act of 2018

modified compassionate release under 18 U.S.C. § 3582 to state:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment
       (and may impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that – (i) extraordinary and compelling
       reasons warrant such a reduction; or (ii) the defendant is at least 70 years of age,
       has served at least 30 years in prison, pursuant to a sentence imposed under section
       3559(c), for the offense or offenses for which the defendant is currently imprisoned,
       and a determination has been made by the Director of the Bureau of Prisons that
       the defendant is not a danger to the safety of any other person or the community, as
       provided under section 3142(g); and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A) (emphasis added). The movant bears the burden of proving he has

satisfied the procedural prerequisites for judicial review and that extraordinary and compelling

reasons justify a sentence reduction. United States v. Dickerson, No. 1:10-CR-17-HEA, 2020

WL 2841523, at *1 (E.D. Mo. June 1, 2020) (citation omitted).

       Here, the Court finds no extraordinary and compelling reason to reduce Defendant’s

sentence. The record does not show any medical condition preventing Defendant from providing

                                                 2

         Case 2:15-cr-04067-SRB Document 615 Filed 05/10/21 Page 2 of 3
self-care or from performing daily living activities. While Defendant suffers from some medical

conditions that the CDC has identified as increasing the risk of serious illness from a COVID-19

infection, Defendant states he has already contracted COVID-19 and recovered. Although the

Court is sensitive to the magnitude of the COVID-19 pandemic and the serious health concerns it

presents, Defendant’s age and apparent health conditions do not rise to the level of extraordinary

and compelling circumstances warranting a sentence reduction. The Court also finds Defendant

fails to show the § 3553(a) factors support release. See 18 U.S.C. § 3582(c)(1)(A). The Court

commends Defendant for his rehabilitation efforts, but given the nature and circumstances of his

offense, the weight of the evidence against Defendant, and the history and characteristics of

Defendant, a compassionate release is not warranted.

       Accordingly, it is hereby ORDERED that Defendant’s Motion for Compassionate

Release (Doc. #599) is DENIED.

       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT
Dated: May 10, 2021




                                                3

         Case 2:15-cr-04067-SRB Document 615 Filed 05/10/21 Page 3 of 3
